Citation Nr: 0612934	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  04-10 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a muscular strain and bursitis of the right hip.  

2.  Entitlement to an initial rating in excess of 10 percent 
for a muscular strain and bursitis of the left hip.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
March 1976, from June 1976 to April 1984, and from August 
1986 to August 1993. 

A July 2002 Board decision granted service connection for a 
muscular strain and bursitis of each hip based on aggravation 
by service-connected lumbosacral strain with scoliosis and 
traumatic arthritis, representing approximately one-third of 
the current disability of each hip.  

A July 2002 rating decision of the Department of Veterans 
Affairs (VA), Portland, Oregon, Regional Office (RO) 
effectuated the grants of service connection for each hip and 
assigned initial disability ratings of 10 percent for each 
hip, effective September 1, 1993.  The veteran appeals these 
initial disability ratings.  

The matter of notification to the veteran of the Veterans 
Claims Assistance Act (VCAA) notice requirements under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) with respect 
to the effective date of September 1, 1993, for the 10 
percent rating for each hip is referred to the RO for initial 
consideration.  See Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. March 3, 2006).  


FINDINGS OF FACT

The veteran does not have ankylosed or flail hip joints and 
flexion of each hip is to greater than 10 degrees.  





CONCLUSIONS OF LAW

1.  An initial disability rating in excess of 10 percent for 
a muscular strain and bursitis of the right hip is not 
warranted.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 
4.45, 4.59, Diagnostic Codes 5003, 5019 and 5252 (2005).   

2.  An initial disability rating in excess of 10 percent for 
a muscular strain and bursitis of the left hip is not 
warranted.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 
4.45, 4.59, Diagnostic Codes 5003, 5019 and 5252 (2005).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA became effective on November 9, 2000, and describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  Upon receipt 
of a complete or substantially complete application, VA must 
inform the claimant of information and medical or lay 
evidence not of record:  (1) necessary to substantiate the 
claim; (2) that VA will seek to obtain; (3) that the claimant 
is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2004); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 
332 (2003) (implicitly holding that RO decisions and 
statements of the case may satisfy this requirement).   

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  However, even if 
there was an error in the timing of the VCAA notice, i.e., it 
did not precede the initial RO adjudication, it may be cured 
by affording the claimant a meaningful opportunity to 
participate in VA's claim processing such that the essential 
fairness of the adjudication was unaffected.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) ("Pelegrini II"); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

Here, the veteran was notified by the RO of the information 
and assistance to be provided by a July 2003 letter, after 
the rating decision being appealed.  However, a July 2003 
Report of Contact, in response to the RO letter earlier that 
month, indicates that all of the veteran's recent treatment 
has been with VA.  His VA medical records are on file.  

Additionally, by the July 2002 rating decision and the 
February 2004 Statement of the Case (SOC), the appellant was 
advised of the governing law and regulations.  

The veteran's service medical records (SMRs) have been 
obtained and are on file.  His relevant private clinical 
records have been obtained and are on file, as are his VA 
clinical records, including VA outpatient treatment (VAOPT) 
records.  

Further, although offered, the veteran declined his 
opportunity for a hearing to provide oral testimony in 
support of his claims.  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
appellant is not prejudiced by the Board deciding the appeal 
without first remanding the case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Law and Regulations

Ratings for service-connected disabilities are determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities - which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
(DCs) identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  But the most current 
level of functional impairment due to the service-connected 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

On appeal from an initial assignment of a disability 
evaluation VA must consider whether the appellant is entitled 
to a "staged" rating to compensate for times since filing the 
claim when the disability may have been more severe than at 
other times during the course of the appeal.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").  

Bursitis is rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, DC 5019.  Degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate DCs for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, DC 5003.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

Under 38 C.F.R. § 4.71(a) DC 5003, if degenerative arthritis 
is established by X-rays, compensation may be awarded under 
three circumstances: (1) when limitation of motion meets the 
schedular criteria for the joint(s) affected and is 
objectively confirmed, such as by swelling, muscle spasm, or 
satisfactory evidence of painful motion; (2) when objectively 
confirmed limitation of motion is not sufficient to warrant a 
compensable schedular evaluation, 10 percent is assigned for 
each major joint or minor joint group affected; (3) when 
there is no limitation of motion, 10 or 20 percent will be 
assigned depending on the degree of incapacity, if there is 
X-ray evidence of 2 or more major joints or minor joint 
groups.  Hicks v. Brown, 8 Vet. App. 417, 420 (1995).  

Together, 38 C.F.R. § 4.59 and DC 5003 deems painful motion 
from X-ray documented arthritis to be limited motion, even 
without actually limited motion and even though motion is 
possible beyond where pain sets in, and warrants a minimum 10 
percent rating for each joint affected.  Hicks v. Brown, 8 
Vet. App. 417, 420-21 (1995) (citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991) and Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991)).  Further, an 
evaluation in excess of that solely for limitation of motion 
may be assigned because there may be additional disability as 
a result of pain or pain on repeated use of a joint.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991); Hicks v. 
Brown, 8Vet. App. 417, 420-21 (1995); and DeLuca v. Brown, 8 
Vet. App. 202, 204-08 (1995).  In other words, when rating 
for limitation of motion, a higher rating may be assigned if 
there is additional limitation of motion from pain or limited 
motion on repeated use of the joint.  

Limitation of extension of the thigh warrants a 10 percent 
rating if extension is limited to 5 degrees.  38 U.S.C.A. 
§ 4.71a, DC 5251.  

Limitation of flexion of a thigh warrants a 10 percent rating 
if flexion is limited to 45 degrees, a 20 percent rating is 
warranted if flexion is limited to 30 degrees, a 30 percent 
rating is warranted if flexion is limited to 20 degrees, and 
a 40 percent rating is warranted if flexion is limited to 10 
degrees.  38 C.F.R. § 4.71a, DC 5252.  

Limitation of adduction of the thigh, with an inability to 
cross the legs, or limitation of rotation of the thigh, with 
an inability to toe-out more than 15 degrees, warrants a 10 
percent rating.  Limitation of abduction of the thigh, with 
motion lost beyond 10 degrees, warrants a 20 percent rating.  
38 C.F.R. § 4.71a, DC 5253.  

Normal extension of the hip is to 0 degrees and normal 
flexion is to 125 degrees.  Normal abduction is to 45 
degrees.  38 C.F.R. § 4.71a, Plate II.  

A flail hip joint warrants an 80 percent rating.  38 C.F.R. 
§ 4.71a, DC 5254.  

Impairment of the femur with malunion and slight knee or hip 
disability warrants a 10 percent rating, with moderate knee 
or hip disability a 20 percent rating is warranted, and with 
marked knee or hip disability a 30 percent rating is 
warranted.  38 C.F.R. § 4.71a, DC 5255.  

Impairment of the femur with fracture of the surgical neck of 
the femur with false joint, warrants a 60 percent rating.  
With fracture of the shaft of the femur or the anatomical 
neck of the femur with nonunion, without loose motion but 
with weight-bearing preserved with the aid of a brace, a 60 
percent rating is warranted.  With fracture of the shaft of 
the femur or the anatomical neck of the femur with nonunion 
with loose motion (spiral or oblique fracture) an 80 percent 
rating is warranted.  38 C.F.R. § 4.71a, DC 5255.  

Ankylosis of a hip when favorable, in flexion at an angle 
between 20 degrees and 40 degrees, and slight adduction or 
abduction, warrants a 60 percent rating.  Ankylosis of a hip 
in an intermediate position warrants a 70 percent rating.  
Unfavorable ankylosis, with the foot not reaching the ground, 
necessitating the use of crutches, warrants a 90 percent 
rating and entitlement to special monthly compensation.  
38 C.F.R. § 4.71a, DC 5250.  

Background

On VA examination in April 1994 the veteran complained of 
bilateral hip pain.  Hip motion was from zero (0) degrees to 
135 degrees, bilaterally.  Rotation and abduction were 
normal, bilaterally.  Both hips were nontender, anteriorly, 
but the right hip was tender at the greater trochanter and at 
the muscular part of the buttock.  
The examiner noted "chronic muscular strain plus trochanteric 
bursitis plus some referred pain from the low back.  Hip 
joints are okay on examination and X-ray."  

A March 1996 Physical Capacity Evaluation for a Workers 
Rehabilitation Program, relative to rehabilitation of the 
veteran's right knee, reflects that he had flexion in the 
right hip to 108 degrees and to 115 degrees in the left.  
Abduction was to 32 degrees on the right and to 35 degrees on 
the left.  Extension was to 30 degrees, adduction was to 20 
degrees, internal rotation was to 35 degrees, and external 
rotation was to 45 degrees, bilaterally.  There was 5/5 
muscle strength in each hip.  

A VAOPT record of June 1997 reflects that the veteran had 
flexion in the right hip to 110 degrees and to 120 degrees in 
the left.  Extension was to 45 degrees, abduction was to 45 
degrees, internal rotation was to 30 degrees, and external 
rotation was to 45 degrees, bilaterally.  

VA X-rays of the hips and pelvis conducted in June 1997 were 
normal and without significant bone or joint abnormality.  VA 
X-rays of the veteran's hips in September 1997 revealed 
minimal joint space narrowing in the superolateral portions, 
bilaterally, but there was no evidence of an acute fracture 
and no focal osseous destruction.  

A November 1997 VA physician's opinion, based upon review of 
the record, was that the primary part of the hip problem is 
the muscular strain in the hip area and the trochanteric 
bursitis in the hip area.  These are not secondary to other 
things.  The secondary problem at the hip involves a referred 
pain in the buttock area, which was referred from the low 
back.  

Dr. Lieuallen reported in June 1999 that the veteran had full 
range of motion at the hip, although it was limited somewhat 
by his obesity.  

On VA neurology examination in January 2000 the veteran's 
strength in the lower extremities was normal.  There was no 
atrophy and no fasciculations.  He was able to walk on his 
heels and on his toes without difficulty, although an 
orthotic (brace) was in place on each knee.  There were no 
degenerative reflexes and deep tendon reflexes (DTRs) were 
physiological and symmetrical.  

On VA orthopedic examination in January 2000 the veteran's 
claim file was available for review.  The veteran reported 
that walking was limited to only 5 minutes due to pain in his 
hip, knee, and foot.  He had back pain which radiated into 
both hip areas.  Both hips had some collapsing symptoms.  The 
left thigh felt satisfactory.  He had some continuing pain 
and numbness in the right thigh from an old femoral fracture.  
There was no numbness of his thighs.  Both knees were 
painful, being quite bothersome on the right and moderately 
so on the left.  Symptoms in the left knee were worse if he 
did not wear a brace.  He used a brace on each knee.  There 
was no locking of the knees but there was some collapsing of 
the knees.  He had a subjective feeling of weakness in the 
lower extremities, mainly at the knees.  He had easy 
fatigability throughout his entire body, which was about 
equal all over.  He had impaired coordination at the hips and 
knees.  Flare-ups with activity bothered his knees first.  
The flare-ups usually involved excessive standing or walking.  
The flare-ups now only occurred once or twice a month because 
he avoided activity but resting for 20 minutes provided some 
relief.  He had a history of surgery for an inservice right 
femoral fracture (and postservice right knee surgery).  He 
was overweight.  He limped on both legs but the limp was 
worse with respect to the right leg.  He used a cane in his 
left hand.  

On physical examination the veteran was able to rise on his 
toes and on his heels.  Reflexes were absent at the knees and 
ankles.  Motion of the hips was from zero (0) degrees of 
extension to 110 degrees of flexion.  Flexion was decreased 
due to the size of the his abdomen and by pain.  Rotation and 
abduction were normal and equal.  There was muscular pain in 
each hip on motion.  There was generalized tenderness of the 
hips, anteriorly, laterally, and posteriorly.  The lateral 
tenderness included some trochanteric tenderness.  There were 
no scars around the hip areas.  It was reported that the 
veteran had been told that X-rays revealed some evidence of 
arthritis at each hip joint.  

Diagnostically, the examiner states that the veteran had pain 
over the entire area of both hips due to a chronic muscular 
strain and pain referred from his low back, as well as 
moderate trochanteric bursitis and a history of arthritis.  

Regarding the veteran's hip pain, the examiner noted that:

Back pain is commonly felt posteriorly and 
laterally at the hip area.  Back muscle spasm 
tends to spread into the same areas.  This is why 
pain in the hip area is partly related to the back 
in this individual.  He also has problems which 
are at the hip only, and these are mainly 
localized muscle spasm in the hip...Considering 
the history, examination, and possible X-ray 
findings, it is my opinion that 1/3 of the hip 
pain represents referred pain from the back.  Two 
thirds of the hip pain problem is from 
difficulties in the hip itself, specifically the 
muscle spasm and the possible arthritis.  

VA X-rays of the veteran's hips in September 2000 revealed 
the joint spaces were slightly narrowed but there was 
otherwise no osseous, articular of soft tissue abnormality.  
The impression was mild thinning of the articular cartilage 
of both hips.  

A VA bone scan in October 2000 revealed no evidence of 
avascular necrosis in the hips but there were postoperative 
and post traumatic changes in the distal right femur and 
right knee.  

An October 2000 VAOPT record reflects that the veteran was 
seen for repairs to both of his knee braces, which were 
adjusted for improved fit and function.  The veteran 
indicated that he was happy with what the braces were doing 
to reduce his pain and to increase his ambulation and 
mobility.  

A January 2001 private physician's report from D.W.L., M.D., 
noted that the veteran complained of right hip pain, 
variously over the hip joint and over the greater trochanter.  
It did not seem to bother him too much when he walked.  He 
had pain at night when he tried to sleep and also had pain if 
he went up or down stairs.  

On examination there was some minimal tenderness over the 
anterior aspect of the joint and full range of motion of the 
hip joint but with some pain at extremes of motion.  X-rays 
of hip on the right show some minor degenerative change but 
otherwise minimal change in the joint itself.  

An August 2001 addendum to the January 2000 VA orthopedic 
examination clarified, after a review of the claim files, 
that examiner's statements regarding the veteran's hip 
disability.  The examiner noted that the veteran had some 
limitation of motion of each hip and generalized tenderness 
at each hip, predominantly in the muscular areas, as well as 
some tenderness at each greater trochanter.  The examiner 
reiterated his statement that 1/3 of the veteran's bilateral 
hip pain was referred pain from the back, and that 2/3 of the 
hip pain represented problems in each hip itself.  

Analysis

In Allen v. Brown, 7 Vet. App. 439, 448 (1995) it was held 
that "when aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation."  

Here, based on the VA medical opinion and as held in the July 
2002 Board decision, only one-third (1/3) of the pain, 
disability, and functional impairment of each hip is due to 
service-connected disability and, so, only one-third of the 
total disability of each hip may be compensated.  

In this regard, the Board first observes that the veteran is 
service-connected not only for a chronic lumbosacral strain 
with scoliosis and traumatic arthritis from T11 to L2, now 
rated 20 percent disabling, but is also service-connected for 
residuals of a right femoral fracture with chondromalacia and 
degenerative joint disease (DJD), status post total right 
knee replacement, which is assigned a separate disability 
rating of 60 percent under DCs 5255 (femur impairment) and 
5055 (knee replacement).  

Accordingly, a separate rating under DC 5255 for femoral 
impairment with knee or even hip disability is not 
permissible.  To do so would amount to compensating the 
veteran twice for the same disability, known as pyramiding, 
and is prohibited.  See 38 C.F.R. § 4.14 (2005).  

Since a 10 percent rating is assigned for each hip, and this 
represents only one-third of the total disability of each 
hip, a rating in excess of 30 percent for each hip must be 
assigned for the veteran to be compensated to a degree which 
is greater than 10 percent (i.e., the 10 percent being one-
third of 30 percent).  

This can only be done under the rating schedule if he has 
limitation of flexion to 10 degrees in each hip, or if he has 
ankylosis or a flail hip joint.  However, during the entire 
appeal period his flexion is to substantially greater than 10 
degrees in each hip and he does not have either ankylosis or 
a flail hip joint in either hip.  Accordingly, an initial 
disability evaluation in excess of 10 percent for each hip is 
not warranted. 

Extraschedular Evaluation

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for the service-connected disorders at 
issue under the provisions of 38 C.F.R. § 3.321(b)(1).  He 
has not been hospitalized on account of them.  The disorders 
have not caused marked interference with his employment, 
i.e., beyond that contemplated by his assigned rating, or 
otherwise rendered impractical the application of the regular 
schedular standards.  

Admittedly, his overall functional impairment may hamper his 
performance in some respects, but certainly not to the level 
that would require extra-schedular consideration since those 
provisions are reserved for very special cases of impairment 
that simply is not shown here.  

And to the extent the veteran is unemployable because of his 
service-connected disabilities of the hips, the Board notes 
that he is already receiving compensation for a combined 
disability evaluation of 100 percent.  

Consequently, the Board does not have to remand this case to 
the RO for further consideration of this issue.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  






ORDER

Initial ratings in excess of 10 percent for muscular strains 
and bursitis of each hip are denied.  



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


